Citation Nr: 1726582	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling for residuals of post-operative small bowel obstruction. 

2.  Whether new and material evidence has been received in order to reopen the claim for service connection for rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Army from September 14, 1976 to September 13, 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the pendency of this appeal, in April 2010, the RO granted service connection for malabsorption syndrome, as secondary to the service-connected disability of residual, post-operative small bowel obstruction and granted an evaluation of 20 percent disabling effective October 15, 2009.  In March and December 2012 rating decisions, the RO proposed a reduction of the service connected malabsorption syndrome from 20 percent disabling to 10 percent disabling and combine such rating with the Veteran's service connected residuals of bowel obstruction evaluation.  As per 38 C.F.R. § 4.114, which states that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other,  a single evaluation was assigned under the diagnostic code which reflects the predominant disability picture.  As such the Veteran's condition was rated under 7301-7328.  In a May 2016 rating decision, the RO increased the Veteran's single evaluation for residuals post-operative small bowel obstruction with malabsorption syndrome to 40 percent disabling effective November 16, 2007.  However, inasmuch as a higher rating is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of post-operative small bowel obstruction has been manifested by definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss, without more severe manifestations or symptoms.

2.  In a final decision dated and issued in September 2006, the RO denied service connection for rheumatoid arthritis.

3.  Evidence added to the record since the final September 2006 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent disabling for residuals of post-operative small bowel obstruction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7301-7328 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


I.  Increased Rating Claim

The Veteran is currently in receipt of a noncompensable rating effective August 1, 1984, and a 10 percent rating effective April 7, 2006, to November 16, 2007, for residual post-operative small bowel obstruction, under Diagnostic Code 7301.  He is then in receipt of a 40 percent rating effective November 16, 2007, for residuals post-operative small bowel obstruction with malabsorption syndrome, under Diagnostic Codes 7301-7328.  He contends that such disability is more severe than the currently assigned ratings, and as such, an increase is warranted.  The Veteran's claim was received on November 16, 2007.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.          § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's residuals of post-operative small bowel obstruction is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.114, Diagnostic Codes 7301-7328, for "adhesions of the peritoneum" and "resection of the small intestine."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7301 provides for a noncompensable rating for mild symptoms.  A 10 percent rating is warranted for moderate symptoms consisting of pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention.  A 30 percent rating is warranted for moderately severe symptoms consisting of partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe symptoms manifested by definite partial obstruction shown by X-ray, with frequent and prolonged episodes off severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  

Note: ratings for adhesions will be considered when there is history of operative or other traumatic or factious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain. 

Diagnostic Code 7328 provides for a 20 percent rating when the condition is symptomatic with diarrhea, anemia and inability to gain weight.  A 40 percent rating is warranted when the condition presents with definite interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including definite weight loss.  A 60 percent rating is warranted when the condition presents with marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.

Note: where residual adhesions constitute the predominate disability, rate under diagnostic code 7301.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran contends that a rating in excess of 40 percent for his residuals of post-operative small bowel obstruction is warranted so as to more accurately reflect the severity of his symptomatology.  

The Veteran's post-service treatment records reflect the Veteran's reports of abdominal pain with occasional diarrhea and constipation.  A 2007 colonoscopy was normal.  Treatment notes in December 2011, January 2013, February 2014, April 2015, and February 2015 reflect no complaints or assessment of any intestinal condition.  An April 2014 treatment note reflects the Veteran's reports of 4 bowel surgeries in the past due to his small bowel obstruction with the last surgery in 1977.  The Veteran denied rectal bleeding, weight loss, change in bowel pattern, constipation, diarrhea, or abdominal pain/cramping.  A February 2016 treatment note reflects the Veteran's reports of a history of small bowel obstruction due to adhesions, but there was no assessment of any bowel condition. 

In a May 2012 letter, the Veteran reported that he had a history of malabsorption syndrome associated with residuals and stated that he had symptoms of unpredictable explosive fatty diarrhea, abdominal cramping, fatigue, pale/greasy/foul smelling stools, and weight loss. 

During the July 2008 VA intestines examination, the Veteran reported that in 1970, he began to have abdominal pain and underwent surgery for appendectomy during which the surgeons found adhesions.  The Veteran then reported that he underwent 2 subsequent surgeries for adhesions and small bowel obstruction.  The Veteran further reported that since his surgeries he suffered intermittent abdominal pain with alternating bowel movements of diarrhea and constipation.  The Veteran reported a history of nausea less than weekly, weekly constipation, diarrhea less than weekly, and weekly intestinal pain.  In addition, he reported flatulence.  Upon physical examination, the examiner noted that the Veteran weighed 240 pounds with some weight loss reported.  The examiner found no evidence of malnutrition or significant weight loss, anemia, or fistula.  The examiner found some abdominal tenderness and noted that the Veteran's abdomen was soft, with mild diffuse tenderness to the lower quadrant with no organmegly.  The examiner further noted surgical abdominal scars.  X-ray evidence revealed polyps but no evidence of bowel obstruction. 

During a May 2010 VA digestive conditions examination, the Veteran reported that he smoked half a pack of cigarettes per day and consumed one beer per week.  He further noted that he last worked in 2001 as a construction worker as a result of his rheumatoid arthritis.  The Veteran further noted a childhood history of stomach problems.  The Veteran reported that his current symptoms consisted of daily leakages of fecal material requiring him to wear adult diapers, which he had to change 3-4 times per day.  He reported frequent belching, approximately once every 10 minutes.  He noted almost constant right quadrant abdominal cramping pain which often "crescendos/decrescendos."  He stated that he defecated approximately 6 times per day and that his feces were "loose chunks."  He noted that his stools floated but did not contain mucus or blood.  He further denied any melena.  The Veteran also reported intermittent constipation approximately once per week.  Upon physical examination, the examiner noted that the Veteran's abdomen was protuberant secondary to his obesity with no sign of bloating.  The examiner noted bowel sounds but not hyperactive sounds.  He noted that the rectal exam was unremarkable with no evidence of hemorrhoids and the tone was normal.  The examiner also noted no internal masses, and found the Veteran's condition to be minimally symptomatic.  He noted that malabsorption would classically present with weight loss, vitamin B12 deficiency, and typically a cachexia type appearance but that the Veteran had an obese body habitus and that the physical examination was negative for any signs of bowel obstruction.

During a January 2011 VA intestines, stomach, duodenum and peritoneal adhesions examination, the examiner noted that the Veteran's diagnosis had progressed to malabsorption syndrome with residuals, post-operative small bowel obstruction.  The Veteran reported that he suffered from nausea and constant moderate diarrhea and constipation.  The Veteran reported no weight gain but did note weight loss.  He reported no fistula, but did note abdominal pain and cramps.  The Veteran reported no ulcerative colitis.  He reported peritoneal adhesions with periods of moderate pain in his abdomen and bloating.  Upon physical examination the examiner noted that the Veteran had scars which had resulted from his prior surgeries.  He noted that the scars were not painful and resulted in no skin breakdown.  Furthermore, he noted that the scars were superficial and not deep.  The examiner further noted no evidence of malnutrition, debility, fistulas, ostomy, anemia, weight loss or gain.  The examiner did note abdominal pain upon examination.  

During a February 2011 general medical examination, the Veteran reported that he suffered from intermittent severe diarrhea and moderate constipation.  The Veteran reported no weight gain but did note weight loss.  He reported no fistula, but did note abdominal pain, distress, and cramps.  He reported no ulcerative colitis.  The Veteran noted peritoneal adhesions with periods of moderate pain in his abdomen and bloating.  He reported that he did not suffer from post gastrectomy syndrome.  Upon physical examination, the examiner noted that the Veteran's abdomen was abnormal, noting scarring from surgery, diffuse lower abdominal tenderness, with no guarding or rebound tenderness.  The examiner found no malnutrition, debility, fistulas, ostomy, or anemia.  However, the examiner did note abdominal pain and weight loss and gain.  The examiner noted that the Veteran reported that he lost 30 pounds a year ago but was able to gain it back.  The examiner noted that the Veteran's surgical scars were not painful with no evidence of skin breakdown and were superficial.  The Veteran's rectal exam revealed normal sphincter tone but evidence of loose fecal leakage.  The examiner diagnosed the Veteran with malabsorption syndrome with associated chronic explosive diarrhea, fecal leakage, cramping, bloating, and recurrent small bowel obstruction status post-surgical repair and colon polyp resection with residual scars.  The examiner noted that the Veteran's condition would impact his ability to work but that he could still do moderate, limited to light physical work.  

During a September 2011 VA medical opinion disability benefits questionnaire (DBQ), the examiner was asked to determine if the Veteran would be unable to maintain gainful employment due to his service connected conditions.  The examiner noted the Veteran's claims file as well as the previous VA examinations and specifically noted that the Veteran's malabsorption and small bowel condition, adhesions of the peritoneum and scars were minimally symptomatic and therefore the Veteran would be able to secure and maintain gainful employment.  However, the examiner provided no other opinion nor conducted no further examination of the Veteran and his small bowel condition.  

During an August 2016 VA intestinal surgery DBQ, the examiner confirmed the Veteran's diagnosis of residuals of post-operative small bowel obstruction with malabsorption syndrome.  The Veteran reported that he had undergone four prior surgeries related to his small bowel obstruction and abdominal adhesions.  He reported continued complaints of diarrhea, abdominal pain, and changes in his bowel habits due to his condition.  The examiner noted no weight loss, interference with absorption and nutrition, ileostomy or colostomy, or persistent intestinal fistula.  The examiner reported scars on the Veteran's abdomen which were neither painful or unstable.  Finally, the examiner noted that the Veteran's service-connected bowel condition would not impact his ability to work and that there was no evidence of incontinence, or any evidence of care or treatment for any fecal incontinence.  Furthermore, the examiner found no other symptoms related to the Veteran's small bowel obstruction other than those previously discussed.  

After a careful review of the evidence of record, the Board finds that the Veteran's residuals of post-operative small bowel obstruction does not warrant a rating in excess of 40 percent under any applicable diagnostic codes.  In this regard, the Board finds that the Veteran's residuals of post-operative small bowel obstruction manifested as definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss, specifically the Veteran suffered from nausea, constant moderate diarrhea and constipation, weight loss, abdominal pain and cramps, peritoneal adhesions with periods of moderate pain in his abdomen and bloating. 

As previously noted, a 60 percent rating under Diagnostic Code 7328 is warranted when the condition presents with marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  The Board notes that during the Veteran's February 2011 VA examination, he reported that he had lost approximately 30 pounds as a result of his condition; however he was able to gain the weight back.  Furthermore, the Veteran's body type was consistently noted to be obese upon examination.  In addition, the VA examiners routinely found no evidence of malnutrition.  As such, a 60 percent rating under Diagnostic Code 7328 is not warranted. 

Additionally, the Board has considered whether a higher rating would be appropriate or more beneficial to the Veteran following November 16, 2007, under a different Diagnostic Code.  Specifically the Board has considered a higher rating under Diagnostic Code 7301.  However, the Board notes that the evidence does not support and the Veteran has not alleged that he has suffered severe symptoms such as definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distention, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Again while the Board notes that the Veteran underwent an appendectomy in 1970, there is no indication that such was the result of a rupture or any evidence of resulting complications.  Furthermore, X-ray evidence of record repeatedly found no obstructions, and the record reflects no reports of peritonitis, perforated ulcer or operation with drainage.  As such a higher rating under Diagnostic Code 7301 is not warranted.   

The Board notes that the Veteran has residual scars as a result of his small bowel obstruction surgeries, which are separately service-connected and rated under Diagnostic Code 7805.  As the Veteran has not expressed dissatisfaction with his separate ratings nor is there any evidence supporting an increase of such ratings, specifically the VA examiners found that the scars were nonlinear, and not deep, painful or unstable or did they encompass an area of at least 144 square inches, the Board finds that further discussion is not necessary and a higher rating is not warranted.  

In reaching the above conclusions, the Board has considered the Veteran's statements with regard to the severity of his service-connected residuals of post-operative small bowel obstruction.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain, diarrhea, or constipation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his treatment and VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his residuals of post-operative small bowel obstruction, and the Board finds that the statements by the Veteran are credible.   

However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this case, the rating criteria specifically indicate that manifestations are to be objectively supported by examination findings.  As such, the Board has taken into account both the Veteran's reports and the medical examination results.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for residuals of post-operative small bowel obstruction.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

II.  Petition to Reopen 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular renal disease, to include hypertension, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.            §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.  § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran previously claimed entitlement to service connection for rheumatoid arthritis in April 2006.  Of record at the time of the September 2006 rating decision were the Veteran's service treatment records, private treatment records, VA treatment records dated through August 2006, and a July 2006 VA examination.  The RO observed that the Veteran's service treatment records failed to show that rheumatoid arthritis was diagnosed or treated during service.  Similarly, his post service treatment records also failed to show a diagnosis of rheumatoid arthritis within a year of his service discharge.  The RO further noted that the Veteran was diagnosed with rheumatoid arthritis in January 2005.  Based on such evidence, the RO denied service connection for rheumatoid arthritis as such neither occurred in nor was caused by service and the evidence of record did not establish a link between the Veteran's military service and his diagnosed rheumatoid arthritis.  Consequently, the RO found that service connection was not warranted for rheumatoid arthritis as such was not diagnosed or treated during service, or within one year from separation from service. 

In September 2006, the Veteran was advised of the decision and his appellate rights.  No further communication regarding his claim of entitlement to service connection for rheumatoid arthritis was received until October and November 2007, when VA received a notice of disagreement with the September 2006 rating decision and request for reevaluation.  However, such was determined to be an untimely notice of disagreement, but rather viewed as an application to reopen such claim.  Therefore, the September 2006 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156 (b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for rheumatoid arthritis was received prior to the expiration of the appeal period stemming from the September 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the September 2006 decision consists of VA treatment records dated through February 2017, Mercy Hospital Fairfield records dated April 2004, various lay statements, VA examinations in July 2008, August 2009, May 2010, January, February and September 2011, and August 2016, and the March 2009 Social Security decision.  Such records reflect the continued monitoring and treatment of the Veteran's rheumatoid arthritis, but do not reflect an etiological opinion. 

Additionally, while the Veteran has submitted statements regarding the onset and severity associated with his claimed rheumatoid arthritis during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the September 2006 rating decision.  Specifically, he simply continues to contend that his condition is the result of service.

Therefore, the Board finds that the evidence received since the September 2006 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for rheumatoid arthritis.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

A rating in excess of 40 percent disabling for residuals of post-operative small bowel obstruction is denied.

New and material evidence not having been received, the claim for service connection for rheumatoid arthritis is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


